Each action is by a property owner to declare invalid amend-
ments to a zoning ordinance rezoning his property from business to residence. The appeals are from orders denying motions by owners in proximity to the area for leave to intervene. Orders reversed, without costs, and motions granted on condition that appellants appear by but one attorney throughout the course of the action. In view of the consent by the Town of Oyster Bay the motion should have been granted. Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ., concur.